 1                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
 2                                    OAKLAND DIVISION

 3   Pebble Tide LLC,
                                                          Case No. 4:19-cv-02987-HSG
 4                           Plaintiff,
                                                          ORDER GRANTING REQUEST FOR
 5          v.                                            TELEPHONIC APPEARANCES AT
                                                          THE OCTOBER 22, 2019 INITIAL
 6   August Home, Inc.,                                   CASE MANAGEMENT CONFERENCE
 7                           Defendant.

 8

 9

10          Having considered Plaintiff’s request for its lead counsel to appear telephonically at the
11   October 22, 2019 Initial Case Management Conference, and for good cause appearing, the Request
12   is hereby GRANTED.
13          Isaac Rabicoff, Counsel for Plaintiff shall do the following to appear telephonically at the
14   October 22, 2019 hearing at 2:00 p.m.: contact CourtCall at (866) 582-6878 to make arrangements
15   for the telephonic appearance.
16

17

18

19          IT IS SO ORDERED.
                                                          ________________________________
20                                                        United States District Court
21

22

23

24

25

26

27

28
                                                   1                ORDER GRANTING REQUEST FOR TELEPHONIC
                                                                 APPEARANCES FOR INITIAL CASE MANAGEMENT
                                                                                               CONFERENCE
